﻿May I first extend to you, Mr. President, the congratulations of the Federal Republic of Germany on your election to your high office. We consider your personality, your extraordinary talents and your longstanding deep commitment to the cause of the United Nations to be a guarantee of success in accomplishing your difficult tasks. We see in you the representative of a continent and a country with which we are linked by traditionally good and friendly relations.
2.	I wish to express also the gratitude of my country to your predecessor, Mr. Jorge Illueca, for the competent way in which he guided the work of the thirty-eighth session of the General Assembly.
3.	At the same time, I wish to thank the Secretary General and his collaborators for their untiring efforts and for the excellent work done in the past year in the interest of strengthening the United Nations and of peace in the world.
4.	It gives me particular pleasure today to welcome Brunei Darussalam to this forum as a new Member State. We entertain good bilateral relations with Brunei Darussalam and feelings of friendship for it as a member of the Association of Southeast Asian Nations
5.	In his thought-provoking report on the work of the Organization, the Secretary General recalls the historical achievements of the United Nations. We support his appeal that the great potential of this international Organization for the prevention and settlement of conflicts be utilized and strengthened.
6.	The essential characteristics of the world today are the relationship between the industrial countries of the North and the developing countries of the South and the relationship between the democratic industrial countries of the West and the communist industrial countries of the East. West and East account for the greater part of the North. The North is a house divided, but the South, too, is torn by tension and antagonism.
7.	We need dialogue between North and South. Internal tensions within North and South obstruct and slow down this dialogue. North and South must, therefore, reduce their internal tensions and dedicate their intellectual and material resources to a common effort aimed at the development of an international order based on equality, accommodation of interests and cooperation; an international order in which everyone has a fair chance, in which people can develop their strengths and abilities; an international order in which human rights are respected and social justice is applied to all.
8.	This calls for what I would term an international domestic policy, a policy rooted in the conviction that the future of one's own country can only be assured if the future of all countries is assured.
9.	The most pressing North South problem is the debt crisis in many developing countries, particularly in Latin America. The Presidents of Argentina and Venezuela have made pointed reference to this situation in their statements to the Assembly. The effects of the debt crisis are felt by South and North. Forceful measures of adjustment are required if the debtor countries are to recover economically. Such measures have political and social repercussions in those countries. Jacques de Larosiere, Managing Director of the International Monetary Fund [VMF], said recently:
"It must be realized that there are social and political limits to economic adjustment. The advantages gained by a country from servicing its debts and pursuing a policy of adjustment must be worth the cost in terms of the human misery caused by the adjustment."
Only in this spirit can the problem be solved.
10.	The crisis is confronting the North, too, with difficulties. The necessary import restrictions by the debtor countries mean export reductions for industrial countries. The international banking system has been put under heavy pressure. This crisis can be solved only by the common effort of North and South. The debt servicing commitments and the servicing ability of the developing countries must be brought back into harmony. We need longer-term rescheduling strategies to support successful adjustment efforts by debtors. Mexico has furnished proof that it is possible to adjust successfully. We have reason to hope that the other countries, too, after a painful initial adjustment phase, will manage to move on to the second phase, in which adjustment and growth again go hand in hand.
11.	We shall overcome the debt crisis only through intensive dialogue and cooperative solidarity. We therefore welcome the comprehensive dialogue on this subject scheduled to take place early next year within the IMF and the World Bank.
12.	If economic recovery and development are to take place in the third world, a package of coordinated measures is necessary.
13.	First, the industrial countries must ensure their own stable growth.
14.	Secondly, protectionism must be fought. Markets must remain open and become more open to exports from the third world. Deeds must be made to match the many words in favour of liberalized trade.
15.	Thirdly, the over-high international interest level must fall. How can permanent growth be achieved in the developing countries in the face of today's level of real interest?
16.	Fourthly, the developing countries need more direct investments from abroad. The industrial countries must therefore continue their investment promotion policy. The developing countries, for their part, must create a favourable investment climate. Direct investments not only transfer capital but also transfer technology and managerial experience and provide easier access to the world market. The transfer of technology to the third world must be promoted with the utmost energy. An agreement on balanced codes for transnational enterprises and technology transfers would encourage investment.
17.	Our special attention and assistance must be devoted to the world's poorest countries. Since 1971, the number of least developed countries has risen from 25 to 36. Their economic growth, and especially their food production, are not keeping pace with population growth. Their debt burden is oppressive. They need increasing official development assistance. For this reason, the Federal Republic of Germany has always given particular consideration to those countries in its development cooperation. For years it has been providing them only with grants. !t has remitted the public debt of most of those countries.
18.	The situation is particularly dramatic in many African countries. Africa needs international solidarity and the coordinated efforts of the international community. Food security must be at the heart of these efforts; acute need must be combated; self-sufficiency must be strengthened. Africa is therefore a focus of our development cooperation. Substantially more than 40 per cent of our entire aid is channelled into that continent. In response to the appeal by the Secretary General, we provided an additional 50 million deutsche mark for special food security action in 1984. The World Bank report on sub-Saharan Africa reinforces our intention to allocate additional funds to Africa in 1985.
19.	At this point I should like to appeal to the industrial countries with State trading organizations to bring their development aid into an acceptable relationship with their economic power and their arms expenditure. They too should open their doors more widely to exports from developing countries. They absorb only 5 per cent of all exports from developing countries, whereas more than two thirds of such exports go to the Western industrial States.
20.	According to estimates by the International Conference on Population, held at Mexico City from 6 to 14 August 1984, the population of the world will almost double in the next 40 years, despite ail the efforts to decelerate population growth. That will multiply the number and the seriousness of the problems facing humanity. We who live today bear responsibility for ensuring that our children and grandchildren inherit a world which permits them to live in human dignity. The danger is growing that "spaceship Earth" will no longer be able to carry mankind.
21.	The universal nature of this danger to the future is forcing the community of nations to pool its resources. More people need more food, drinking water, clothing, accommodation, schools, employment, hospitals and recreation facilities. All these things are not even sufficiently available to the majority of those living now. And yet we must provide them for more than 8 billion people, and time is short.
22.	An increase in population will also impose greater strains on the environment. Even now, we see the deserts spreading, valuable soil becoming salinated and eroded, and vegetation in industrial countries being threatened by acid rain. Year by year, numerous types of animals and plants disappear irretrievably. Seas and inland waters are becoming polluted. Hydrocarbon combustion is jeopardizing the world climate. Industrial waste, refuse and sewage pose enormous technical and financial challenges to the world community. UNEP must become the driving force of a worldwide environmental policy. But all international cooperation is in vain if environmental protection is not practised at home, in our own countries. Polluted air and poisoned water do not stop at national boundaries. For this reason, we are talking and negotiating with all our neighbours in the West and the East on joint action to combat the dangers of pollution. The Conference on the Environment, held at Munich, provided an important stimulus for a joint approach on trans-boundary pollution. In the interest of combating environmental pollution at its source, more account must be taken than has been done hitherto, in public and private economic cooperation with the third world, of the need to protect the natural sources of life.
23.	In the densely populated and highly industrialized Federal Republic of Germany, environmental problems surfaced earlier than elsewhere. We have therefore been able to gather extensive experience in recognizing, measuring and fighting pollution. We are prepared to share this experience with all interested parties.
24.	The major tasks of economic growth and environmental protection, development and the provision of food cannot be solved without the potential offered by the new forms of high technology. New technological developments should serve all mankind; they must not be misused as instruments of power.
25.	Gene technology, for instance, will provide the third world with new and great opportunities with regard to agriculture and the solution of the food problem. It appears possible that plants which can yield fruit even in difficult soil and climatic conditions will be developed using the methods of gene technology. It appears possible also that harvests can be considerably increased and the use of chemical fertilizers drastically reduced. The international research programmes to promote agriculture in developing countries must make full use of the opportunities offered by gene technology.
26.	But this very form of technology makes us aware that new advanced technology not only presents us with opportunities but also confronts us with dangers which we must control from the outset. Respect for creation must guide us in our use of gene technology and must make us vigilant about any misguided attempt to manipulate human heredity. Human dignity demands that such manipulation be banned and made impossible from the outset. That is a topic for the United Nations, too.
27.	Cooperation between North and South must reduce the prosperity gap, overcome hunger and want, disease and ignorance, and ensure respect for fundamental human rights.
28.	The International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights must occupy a central place in the work of the United Nations. Peace and human rights belong together. Anyone who violates human rights is thereby breaking commitments he has assumed on the basis of the Charter of the United Nations, the Universal Declaration of Human Rights and the International Covenants on Human Rights; he is infringing international law.
29.	For the Federal Republic of Germany, an active policy of support for human rights is a pillar of its policy for peace. A draft convention against torture and other cruel, inhuman or degrading treatment or punishment—a draft convention which we support and to which we attach great importance—has been submitted to the General Assembly. We appeal to all Member States to accept the draft convention and the control procedures for which it provides and to let it become effective. Torture, one of the most dreadful scourges of mankind, must be banished from the world. No one should be delivered into the hands of torturers, and no torturer should go unpunished.
30.	We welcome the favourable reaction to our proposal for an optional protocol prohibiting capital punishment. I ask for further constructive cooperation. I address my appeal also to those States which do not yet want to give up the death penalty.
31.	Racism, particularly	in South Africa, constitutes a fundamental violation of human dignity. We appeal to the Republic of South Africa to clear the way for the realization by all its citizens of elementary human rights.
32.	The United Nations needs institutions that permit better protection of human rights. The appeals for the appointment of a high commissioner for human rights and for the institution of a court of human rights point the way to this goal.
33.	The Charter of the United Nations represents a magnificent effort to overcome the inherited structures, based on the possession and projection of power, and to create new structures for peace. But the United Nations has not yet united the nations of the world. The world is still marked by rivalry between nations and power blocs, rooted in distrust. That is the result of bitter historical experience. World history has taught nations to be prepared for the possibility of force from outside.
34.	Force is still being used. The Afghan people long for the right to preserve in peace their independence, their self-determination and the faith of their fathers. Laos and Kampuchea are fighting for their independence. In the Gulf war, people are still dying a senseless death. Central America is riven by tension from without and within. The independence of Namibia is still being withheld. In South Africa, people are discriminated against because of their colour. There will be no rest for the Middle East as long as violence and not negotiations are the order of the day. Without an undertaking to refrain from the use of force, without the realization by the Palestinian people of their right to self-determination, without recognition of the right of all States, including Israel, of their right to exist, there will never be a lasting and just peace in the Middle East.
35.	We must strengthen the peace-making influence of the United Nations. The Secretary General has rightly pointed out that there should be less talk about the inefficiency of the United Nations and more about a lack of willingness on the part of States to tap its potential. To this end, the principle of universality must remain inviolate. Despite all our differences, we must always so conduct the dialogue as to make its continuation seem desirable to all participants. We all know how difficult it is to settle or even to restrict conflicts once they have broken out. That is why conflicts must be nipped in the bud. For this purpose we need an effective early warning system permitting the Security Council and the Secretary General to act swiftly. We support the proposals made by the Secretary General on this matter.
36.	In the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization, the Federal Republic of Germany, along with other delegations, has submitted proposals on the prevention of international conflicts.
37.	Our refugee initiative, aimed at reducing the horrendous flow of refugees through political cooperation, also serves the purpose of stifling potential conflicts.
38.	Observance of the prohibition of the use of force is the first step that must be taken. An undertaking not to use force does not mean renouncing convictions, values and interests. It focuses on the form and the means used by States to settle their differences. The undertaking to refrain from the use of force is one of the fundamental and indispensable principles for ordering the peaceful coexistence of States. The policy of the Federal Republic of Germany is a policy for peace, embedded in the commitment to refrain from using force. The North Atlantic Treaty Organization, to which we belong, is built on this foundation. In their Bonn Declaration of 10 June 1982, the allies stated:
"Our purpose is to prevent war and, while safeguarding democracy, to build the foundations of lasting peace. None of our weapons will ever be used except in response to attack."
39.	We know that military strength alone cannot guarantee a peaceful future. Disarmament and arms control are therefore integral parts of our security policy. In Europe, East and West face each other with huge arsenals; throughout the world, enormous resources, which could otherwise help us and the developing countries shape our future, are spent on arms. The prevalent distrust can be measured by reference to world arms expenditure figures. Confidence-building and disarmament are demands addressed to the entire international community, to East and West, to North and South alike.
40.	Today, no region of the world can find peace and security on its own. Arms control in Europe strengthens peace and stability in the world. The worldwide and regional dialogue on disarmament and arms control has not been interrupted. Pessimism and resignation must not doom our efforts, which must be guided by the will to utilize the available instruments to pursue an active policy. That means, above all, that negotiations must take place. This principle must apply everywhere and in respect of all weapons. No weapons system must be excepted. No one may consider only his own security interests; the legitimate interests of others must also be acknowledged. No one may seek security at the expense of others.
41.	We welcome the fact that President Reagan, speaking from this rostrum [4th meeting], proposed to the Soviet Union a comprehensive disarmament dialogue. That dialogue is in the interest of all peoples. The United States and the Soviet Union bear a particular responsibility on account of their nuclear potential and their obligations deriving from the Treaty on the Non-proliferation of Nuclear Weapons 
42.	Like the President of the United States, we favour the resumption of nuclear arms negotiations between the United States and the Soviet Union without preconditions. We support the American desire for drastic reductions in the field of intercontinental strategic weapons. As hitherto, we want global renunciation of land based intermediate range missiles by the United States and the Soviet Union. We support every balanced agreement made to this end.
43.	We call for arms control with regard to outer space while there is still time.
44.	At the Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe, we want to achieve parity in conventional forces in Central Europe by means of mutual troop reductions.
45.	We urge the participants in the Conference on Confidence and Security building Measures and Disarmament in Europe, meeting at Stockholm, to agree to concrete, militarily significant and verifiable measures for security and confidence-building. Such measures must apply to the whole of Europe.
46.	We advocate that the undertaking to refrain from the threat or use of force be made concrete and be reaffirmed within the mandate given to the Stockholm Conference. It must apply among all States within the alliance systems and to the actions of participating States throughout the world.
47.	We call for a fresh initiative in the process of the Conference on Security and Cooperation in Europe. The Finnish proposal that the tenth anniversary of the Helsinki Final Act be marked by a conference at a political level merits support.
48.	We appeal to all Members of the United Nations to enter into the process of confidence building in all parts of the world in a practical and serious manner, thereby improving worldwide the conditions for disarmament and arms control.
49.	It remains important, in view of the universal increase in military expenditure, to publish military budgets and make them comparable. We call for a United Nations register providing information on arms exports and imports throughout the world.
50.	We want a worldwide, comprehensive and verifiable ban on chemical weapons. It is not sufficient to ban chemical weapons in Europe only, thereby preserving the option of using them in other parts of the world.
51.	The commitments entered into as a result of disarmament negotiations must be verifiable. The Federal Republic of Germany will contribute its share to achieving success in disarmament negotiations.
52.	Europe has experienced the horrors of two world wars. The European Community was born of these experiences. We seek European Union. The peoples joined in that union will develop their strengths and capabilities in such a way that Europe can take its rightful place in the world.
53.	Franco German friendship is an example of how the lessons of history can be taken to heart. The joint commemoration by the Chancellor of the Federal Republic of Germany and the President of the French Republic of the war dead at the Verdun military graves is a symbol of reconciliation and friendship.
54.	The States of the European Community want to master the future together. But Europe is more than the 10 States—soon to be 12—of the European Community. We seek cooperation with all the States of Europe. We Germans are aware of the responsibility deriving from the history of our country and from our situation at the heart of Europe. The Federal Republic of Germany has linked its fate firmly to that of Europe. Our policy is a policy for peace in Europe. With the other States participating in the Conference on Security and Cooperation in Europe, we want to create, on the basis of the Helsinki Final Act a rueful order in Europe in which cooperation can develop freely between States, irrespective of the differences in their systems. We seek a peaceful order in which, as envisaged in the Helsinki Final Act, nations, can determine their own fate and live free from the fear of violence, threats and restriction of their liberty and in which people can enjoy the exercise of their lawful rights and the fruits of peaceful international exchanges.
55.	It is a policy for peace in Europe too when we declare, as stated in the letter on German unity, that our political aim is to work for a state of peace in Europe in which the German nation will regain its unity through free self-determination.
56.	The treaties concluded between my country and our Eastern neighbours in the 1970s cleared the way for the Helsinki Final Act. We stand by every word of those treaties. The Federal Republic of Germany respects the territorial integrity of all States within their present boundaries. It proceeds from the existing situation in Europe. It makes no territorial claims on anyone and will not do so in the future either. The Federal Republic of Germany considers the borders of all States to be inviolable and will continue to do so. We call upon all States to educate their young people in peace and in respect for other nations and other opinions. Education in hatred jeopardizes peace; polemics against the peaceful intentions of other nations poison the political atmosphere.
57.	The Federal Republic of Germany wishes to breathe life into the treaties concluded with its Eastern neighbours. We want the Helsinki Final Act to be implemented in all its parts. We want to continue the process of the Conference on Security and Cooperation in Europe. That process has improved the situation in Europe; it has stood up under severe strains in the international climate. The contribution of all participants in the Conference, large States as well as small, will remain indispensable to security and cooperation in Europe. We want cooperation with all the States adherents to the Warsaw Pact. We want cooperation—political, economic, technological and environmental. We want close cultural exchanges.
58.	We shall resolutely and patiently pursue our charted course towards compromise and understanding. We shall not let ourselves be disheartened or confounded. We shall consistently pursue with the Soviet Union the dialogue and cooperation based on the Treaty of Moscow—and continued even during difficult times. That Treaty, like the long-term economic agreement, opens up great vistas that must be exploited.
59.	The desire for German Polish understanding and reconciliation determines our thinking and action towards the Polish nation. The Treaty of Warsaw, concluded on 7 December 1970, breached once and for all the vicious circle of injustice and retaliation. It was one of the most important milestones in German and European post-war politics.
60.	Our cooperation with the German Democratic Republic, even at times of East West tension, is an expression of the historically rooted responsibility of both German States for peace in Europe. This responsibility must also prove its worth in the joint solution of human and technical problems. People must be able to experience personally the benefits of detente. In this respect we have made progress. It is our wish that both German States should continue along the route marked out by the Basic Treaty normalizing relations and the Helsinki Final Act. It is our wish that they should set an example by meeting their obligations under the Final Act. In this way we shall live up to the requirement inherent in the recognition of our joint responsibility.
61.	An improved relationship between the United States and the Soviet Union is vitally important to East West relations and to world peace. Contemplation of the principles of equality and mutual consideration embodied in the United States Soviet declaration of 1972 could smooth the way for such a development. President Reagan, in his statement to the Assembly [4th meeting], expressed the determination of his country to cooperate with the Soviet Union in securing world peace. That ought to meet with a favourable response from the Soviet Union. We can offer no substitute for dialogue between the United States and the Soviet Union, but we, like other medium and small sized States, make our contribution to improving East West relations, and it is no mean contribution.
62.	Europe, so often afflicted by wars and the source of many wars in other parts of the world, must today serve as the starting point for initiatives aimed at peace and cooperation in all parts of the world. For this reason, as a member of the European Community, the Federal Republic of Germany also relies in its relations with the third world countries on a policy that seeks, as stated in the second Lome Convention, "to reinforce, on the basis of complete equality between partners and in their mutual interest, close and continuing cooperation in a spirit of international solidarity".
63.	We seek friendship and partnership on an equal basis with the countries of the South. We support the principle of genuine nonalignment because it preserves independence and provides protection from foreign hegemonic aspirations. The Movement of Nonaligned Countries is increasingly becoming a stabilizing factor in international politics.
64.	The most populous country in the world, the People's Republic of China, is of great importance to world stability. We are gratified to note that China is opening its doors to Asia and to the world at large and is exercising its co-responsibility for international peace and cooperation.
65.	The regional groupings offer small and medium sized States the opportunity to pool their resources and together to maintain their independence. The European Community cooperates closely with the States members of ASEAN and the Andean Pact within the framework of cooperation agreements. We advocate close cooperation between the members of the European Community and the States of the Gulf Cooperation Council. We are playing our part to ensure that the Euro Arab dialogue will be further intensified.
66.	In a few days the Foreign Ministers of the States members of the European Community, together with Spain and Portugal, will be meeting at San Jose with their counterparts from the countries of Central America and the Contadora Group to launch a political dialogue and to lay the foundations for economic cooperation between the European Community and Central America.
67.	North and South must talk to one another, negotiate with one another and find joint solutions to the present and future problems of humanity. The North South dialogue will be successful only if it is conducted in awareness of the equal dignity of all the world's cultures. The subject of cultural exchanges between North and South must not be banished to the fringe of talks; it must be at the very heart of such talks. Our world is full of cultural prejudices that are often rooted in ignorance. We all have more to learn from one another. The North may be richer than the South, but it is not thereby wiser, more human or more cultivated. The cultures of North and South must each recognize the equality of the other in its own cultural dignity. It is a matter of the mental attitude with which we encounter other peoples.
68.	How often has arrogance towards other peoples arisen from contempt for their cultural identity and achievements. To understand a country, one must understand its culture. Experience of the equivalence of cultures is not inbred in peoples. It requires intensive cultural exchanges. We are prepared to give; we are prepared to take. Cultural exchanges contribute to the establishment of a peaceful international order.
69.	During these days the nations of the world have turned to United Nations Headquarters in New York in hope and anxiety. They are uneasy. It is not merely the presence of tensions that worries them, it is the apparent increase in those tensions, and they wonder what will happen if the tensions continue to increase.
70.	The problems confronting us are serious and difficult. No one expects us during these days to discover a magic formula that will solve them all at once. But the nations are right to expect one thing, namely, that we should give signs of hope, signs that the Governments of the world have recognized the danger, signs that they can halt the rising tensions. The nations do not want to hear us repeating long familiar, irreconcilable positions or apportioning blame. They want to know what specifically we intend to do in order to serve the common cause of peace. We must not disappoint them.
71.	I have explained how my country fulfils its responsibility. The Federal Republic of Germany faces the challenge of peace with the confidence of a country whose citizens can freely develop and freely help to build a humanitarian and just world. This great aim of a just and humanitarian world should guide us as we celebrate the fortieth anniversary of the United Nations in 1985 and as we observe in 1986 the International Year of Peace.

